Title: To Alexander Hamilton from William Leverett, 21 September 1799
From: Leverett, William
To: Hamilton, Alexander


          
            Major Genl. Alexr. Hamilton
            Sir
            Boston Septr. 21d. 1799—
          
          At the time my Name was given into the Secretarys Office by Harrison G. Otis Esqr. for the purpose of obtaining a Commission, I conceived it unessary to come forward with any futher   recomendation, And by a Letter which I recd. soon after from Mr. Otis,   induced me to beleive that my Name would rest a long time upon the Secretarys Books before I  should receive a Commission, inconsequence  of which, tho’t nothing more of the business; And engaged as SCargo of a large Ship to go to Leghorn, On my Arrival in Boston, I found I was Appointed 2d. Leut. of the 14 Regt. of Infantry  in the Compy Commanded by Cap Thwing, by the Advice   of my friends, I was induced to Accept of the Appointment altho the rank was  not   agreeable to my expectations; the Knowledge, which I have Obtained in Military Tactics, And my early age in entering into Military Life, And my holding Commissions before & the full recomendation, which I could have come forward with—Such as    Genl Lincoln, Genl Knox, Genl. Jackson & many other Military Characters, certainly  gives me a superiority of Rank. And many quite young   placed over me, since my Appointment gives me a feeling rather disagreeable to a man of any feelings—
          I have a Young Family, & from Misfortunes in business have lost my  all—And my being pleased with a Military  life, and feeling a happiness in the welfare of my Country induced me to accept of my Appointment, hoping on writing you a few lines I should receive your    Aid towards futher  promotion; If promotion could be rank’d according to   Ancêtres—mine would be great, but as merit alone purchases I shall endevour to Obtain it by that alone; If its Necessary at this time to obtain  the first Characters to recomend me I can do it, As every Assistance of that Kind has been Offerd me, And they are sorry I did not let them No. I had an inclination for the Army, as they would have come    forward And endevour’d to have Obtained me a   more deserving Commission; but as I  now wear  the bage of an Offecer it shall never be disgraced, but by Exertions shall endevour to gain your Assistance; the Liberty I have taken   in Addressing these Lines to You, I flatter myself You’l excuse—
          Excepting my Warmest Wishes for Your health, I remain with Esteem Your Mo Obd. Servt
          
            Wm Leverett
            Lt. 14 Regt. Infantry
          
          
            If time would permit the honour of a Line I should esteem  as a favour of great Worth!
          
        